DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
	This first office action in the merits is issued in response to the claim set filed on December 09, 2020. Claims 1-14 are pending. Claims 1-14 are under consideration in the instant office action.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2019/023006 06/11/2019, filed on December 20, 2020.
Information Disclosure Statement
The information disclosure statement (IDSs) submitted on March 23, 2022 and December 09, 2020 and August 18, 2020 are noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. Signed copies are attached herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (WO2007043542), Prajapati et al. (US 2016/0235687), and Sugishita et al. (WO 02/43704, Google Patents English translation Provided).
Applicants’ claims
Applicants claims a composition.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Matsumoto et al. teach antituberculous therapeutic drugs with a higher potency. The present invention provides also antituberculous therapeutic drugs containing oxazole compounds represented by (I) general formula (1): [wherein R1 represents a hydrogen atom or C1-6 alkyl group, n represents an integer of 0-6, and R2 represents general formula (A) or the like, wherein R3 represents a phenoxy group (at least one group selected from the group consisting of a halogen atom, an optionally halogen-substituted C1-6 alkyl group and an optionally halogen-substituted C1-6 alkoxy group may be substituted on the phenyl ring) or the like], optically active forms thereof or salts thereof, and drugs (II) such as primary antituberculous drugs. Masumoto et al. teach as follows starting page 41:

    PNG
    media_image1.png
    897
    607
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    78
    580
    media_image2.png
    Greyscale

Matsumoto et al. continues to teach various exemplary oxazoles up to page 51 which applicant can go and look the numerous compounds. Matsumoto et al. clearly teach delamanid in the list of compounds. Matsumoto et al. teach any of oxazole compounds (I) which are components of the present invention, drugs (II) and/or medicaments of the present invention •comprising a combination of oxazole compounds (I) with drugs (II) have low toxicity, and oxazole compounds (I) and/or drugs (II) may be mixed with pharmacologically acceptable carriers according to known methods and administered safely as pharmaceutical compositions, for example, tablets (including sugar-coated and film- coated tablets), powders (which the examiner entails particles), granules (which the examiner entails particles), capsules (including soft capsules), solutions, injections, suppositories, sustained drugs orally or parenterally (for example, topically, rectally, intravenously etc.)- Injections may be administered intravenously, intramuscularly, subcutaneously or intraorganly, or directly into the lesion. Pharmacologically acceptable carriers which may be used in production of drugs to be used concomitantly of the present invention include excipients, disintegrators, binders, glidants, lubricants, coating agents, coloring agents, suspending agents, sweeteners or surfactants, which are used as needed to make common forms of pharmaceutical preparations according to known methods. Forms of pharmaceutical preparations include, for example, powders, tablets, pills, capsules (see page 61-62).  The binders include, for example, hydroxypropyl cellulose, hydroxypropylmethylcellulose, polyvinylpyrrolidone, pregelatinized starch, syrup, •starch syrup, etc. The lubricants include, for. example, magnesium stearate, calcium stearate, magnesium silicate, magnesium oxide, talc, hydrogenated oil, sucrose fatty acid ester, sodium fumarate stearyl, etc. (see page 63). For example, while total ratio of oxazole compounds (I) and drugs (II) in the antituberculous therapeutic drugs of the present invention differs depending on the form of preparations. It is usually in the range of about 0.01- 99.99% by weight, preferably about 0.1-99.9% by weight, more preferably about 1-30% by weight based on the total preparation. In the residual part, pharmacologically acceptable carriers described above are used. Additionally, in the cases where oxazole compounds (I) and drugs (II) are formulated separately, •the contents may be similar (see pages 65-66).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Matsumoto et al. do not specifically teach the combinations of the drug with surfactant and/or polymer in anticipation manner. Additionally, Matsumoto et al. do not specifically teach the amount of the surfactants and polymer as well as the particle size the delamnide. These deficiencies are cured by the teachings of Prajapati et al. and Sugishita et al.
Prajapati et al. teach solid dosage forms containing nanoparticles are prepared where sugar esters serve as nanoparticle stabilizers that prevent agglomeration of nanoparticles during preparation of the solid dosage form and allow for restoration of the original nanoparticle size of the nanoparticles upon redispersion of the solid dosage form in aqueous media (see abstract). A method for preparing a solid dosage form containing nanoparticles, the method comprising the steps of: (a) reducing particle size of at least one pharmaceutically active ingredient dispersed in a solution containing a sugar ester nanoparticle stabilizer to form a nanosuspension; and (b) drying the nanosuspension of step (a) to form the solid dosage form (see claim 1). The method of claim 1, wherein the sugar ester nanoparticle stabilizer is a sugar fatty acid ester (see claim 2). The method of claim 2, wherein the sugar fatty acid ester comprises a medium chain fatty acid (see claim 3). The method of claim 3, wherein the medium chain fatty acid is selected from the group consisting of caproic acid, caprylic acid, capric acid, lauric acid, fatty acids with aliphatic tails of 6 to 12 carbons, and combinations thereof (see claim 4). The method of claim 4, wherein the sugar fatty acid ester is sucrose laurate or lactose laurate (see claim 5). For particle sizes look Tables 1-6. Typically, these problems regarding agglomeration and redispersibility are addressed through inclusion of a significant amount of excipients in the dosage forms, such as stabilizers, cryoprotectants, lyoprotectants, bulking agents, and dispersing agents. See, e.g., Kim et al. “Effective polymeric dispersants for vacuum, convection, and freeze drying of drug nanosuspensions,” Int'l J. of Pharmaceutics, 397, 218-224 (2010). These excipients stabilize nanoparticles by either electrostatic repulsion or steric stabilization via charged stabilizers or non-ionic surfactants/polymers. Examples of commonly used nanoparticle stabilizers in the art include sugar alcohols, water-soluble polymers, polymeric stabilizers, such as povidones, pluronics, and cellulosics (e.g., HPMC and HPC), and surfactants, such as polysorbate 80, lecithins, cholic acid derivatives, and sodium lauryl sulfate (“SLS”). However, in order to overcome the aforementioned problems, the amount of excipients is usually more than the actual drug content, thereby limiting drug loading and compromising the integrity of the final dosage form. In addition, with regard to redispersibility, sonication may be necessary to reduce the particle size of the dry solids redispersed in aqueous media (paragraph 0006).
Sugishita et al. teach a composition obtained by wet granulation in the presence of water, comprising three components of a poorly water-soluble component, a surfactant and a hydrophilic polymer (see claim 1). The composition according to claim 1, wherein the poorly water-soluble component is a poorly water-soluble drug (see claim 2). The composition according to any one of claims 1 to 3, comprising an excipient (see claim 4). One or more surfactants selected from sodium lauryl sulfate, polysorbate 80, polysorbate 60, polyoxyethylene hydrogenated castor oil, polyoxyethylene polyoxypropylene glycol and sucrose fatty acid ester the composition according to any one of claims 1 to 4, with an active agent (see claim 5). When the hydrophilic polymer is hydroxypropyl cellulose, hydroxypropyl propylmethylcellulose, methylcellulose, carboxymethylcellulose, carboxymethylethylcellulose, hydroxypropylstarch, hydroxyshethylcellulose, hydroxypropyl methylcellulose Acetate succinate, hydroxypropyl methylcellulose phthalate, carboxyvinyl polymer, polyvinylpyrrolidone, polyvinyl alcohol, methacrylate copolymer, macrogol, starch, gelatin, dextrin, pullulan, The composition according to any one of claims 1 to 5, wherein the composition is one or more hydrophilic polymers selected from agar gum agar (see claim 6). The hydrophilic polymer according to any one of claims 1 to 5, wherein the hydrophilic polymer is one or more hydrophilic polymers selected from the group consisting of hydroxypropyl cellulose, hydroxypropyl methylcellulose, and polyvinylpyrrolidone a composition according to claim 1 (see claim 7). The weight ratio of the poorly water-soluble component to the surfactant and the hydrophilic polymer is not particularly limited, but the poorly water-soluble component: the surfactant: the hydrophilic polymer = 1: 0.1 to 50: 0.01 to 20 and more preferably 1: 0.5 to 20: 0.1 to: 10
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Matsumoto et al. by incorporating the drug in a particle or nanoparticle form with the other excipients because Prajapati et al. teach solid dosage forms containing nanoparticles are prepared where sugar esters serve as nanoparticle stabilizers that prevent agglomeration of nanoparticles during preparation of the solid dosage form and allow for restoration of the original nanoparticle size of the nanoparticles upon redispersion of the solid dosage form in aqueous media (see abstract). One of ordinary skill in the art would have been motivated to include the drug in reduced particle size because Prajapati et al. teach that sugar esters serve as nanoparticle stabilizers that prevent agglomeration of nanoparticles during preparation of the solid dosage form and allow for restoration of the original nanoparticle size of the nanoparticles upon redispersion of the solid dosage form in aqueous media (see abstract). Prajapati et al. teach that a method for preparing a solid dosage form containing nanoparticles, the method comprising the steps of: (a) reducing particle size of at least one pharmaceutically active ingredient dispersed in a solution containing a sugar ester nanoparticle stabilizer to form a nanosuspension; and (b) drying the nanosuspension of step (a) to form the solid dosage form (see claim 1). The method of claim 1, wherein the sugar ester nanoparticle stabilizer is a sugar fatty acid ester (see claim 2). The method of claim 2, wherein the sugar fatty acid ester comprises a medium chain fatty acid (see claim 3). The method of claim 3, wherein the medium chain fatty acid is selected from the group consisting of caproic acid, caprylic acid, capric acid, lauric acid, fatty acids with aliphatic tails of 6 to 12 carbons, and combinations thereof (see claim 4). The method of claim 4, wherein the sugar fatty acid ester is sucrose laurate or lactose laurate (see claim 5). For particle sizes look Tables 1-6. Typically, these problems regarding agglomeration and redispersibility are addressed through inclusion of a significant amount of excipients in the dosage forms, such as stabilizers, cryoprotectants, lyoprotectants, bulking agents, and dispersing agents. See, e.g., Kim et al. “Effective polymeric dispersants for vacuum, convection, and freeze drying of drug nanosuspensions,” Int'l J. of Pharmaceutics, 397, 218-224 (2010). These excipients stabilize nanoparticles by either electrostatic repulsion or steric stabilization via charged stabilizers or non-ionic surfactants/polymers. Examples of commonly used nanoparticle stabilizers in the art include sugar alcohols, water-soluble polymers, polymeric stabilizers, such as povidones, pluronics, and cellulosics (e.g., HPMC and HPC), and surfactants, such as polysorbate 80, lecithins, cholic acid derivatives, and sodium lauryl sulfate (“SLS”). However, in order to overcome the aforementioned problems, the amount of excipients is usually more than the actual drug content, thereby limiting drug loading and compromising the integrity of the final dosage form. In addition, with regard to redispersibility, sonication may be necessary to reduce the particle size of the dry solids redispersed in aqueous media (paragraph 0006). In the case where the claimed range of molecular weight "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). An ordinary skill in the art would have had a reasonable chance of success because both references teach compositions containing poorly soluble drugs with surfactants.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Matsumoto et al. by incorporating the surfactant and the polymer in amounts as recited because Sugishita et al. teach a composition obtained by wet granulation in the presence of water, comprising three components of a poorly water-soluble component, a surfactant and a hydrophilic polymer (see claim 1). The composition according to claim 1, wherein the poorly water-soluble component is a poorly water-soluble drug (see claim 2). The composition according to any one of claims 1 to 3, comprising an excipient (see claim 4). One or more surfactants selected from sodium lauryl sulfate, polysorbate 80, polysorbate 60, polyoxyethylene hydrogenated castor oil, polyoxyethylene polyoxypropylene glycol and sucrose fatty acid ester the composition according to any one of claims 1 to 4, with an active agent (see claim 5). When the hydrophilic polymer is hydroxypropyl cellulose, hydroxypropyl propylmethylcellulose, methylcellulose, carboxymethylcellulose, carboxymethylethylcellulose, hydroxypropylstarch, hydroxyshethylcellulose, hydroxypropyl methylcellulose Acetate succinate, hydroxypropyl methylcellulose phthalate, carboxyvinyl polymer, polyvinylpyrrolidone, polyvinyl alcohol, methacrylate copolymer, macrogol, starch, gelatin, dextrin, pullulan, The composition according to any one of claims 1 to 5, wherein the composition is one or more hydrophilic polymers selected from agar gum agar (see claim 6). The hydrophilic polymer according to any one of claims 1 to 5, wherein the hydrophilic polymer is one or more hydrophilic polymers selected from the group consisting of hydroxypropyl cellulose, hydroxypropyl methylcellulose, and polyvinylpyrrolidone a composition according to claim 1 (see claim 7). The weight ratio of the poorly water-soluble component to the surfactant and the hydrophilic polymer is not particularly limited, but the poorly water-soluble component: the surfactant: the hydrophilic polymer = 1: 0.1 to 50: 0.01 to 20 and more preferably 1: 0.5 to 20: 0.1 to: 10. In the case where the claimed range of molecular weight "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). It is within the purview of one of ordinary skill in the art to optimize the amounts of ingredients. The amounts are result effective parameters. An ordinary skill in the art would have had a reasonable chance of success because both references teach compositions containing poorly soluble drugs with surfactants.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619